Citation Nr: 0002827	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  96-27 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis

2.  Entitlement to service connection for chronic cryptic 
tonsils.

3.  Entitlement to service connection for refractive error of 
the eyes.

4.  Entitlement to service connection for allergic 
rhinosinusitis.

5.  Entitlement to service connection for allergic 
conjunctivitis.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from December 1990 to 
September 1991.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).


FINDINGS OF FACT

1.  It has not been objectively shown that the chronic 
bronchitis that was first diagnosed, according to the record, 
approximately four years after the veteran's separation from 
active military service, had its onset during, or is causally 
related to, service.

2.  It has not been objectively shown that the cryptic 
tonsils that were first diagnosed, according to the record, 
approximately four years after the veteran's separation from 
active military service, had their onset during, or are 
causally related to, service.

3.  Refractive error of the eyes has been diagnosed in the 
present case but it is not a disability for VA purposes.

4.  Both allergic rhinosinusitis and allergic conjunctivitis 
have been diagnosed and the veteran's contentions of their 
both being causally related to service are plausible. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
chronic bronchitis is not well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
chronic cryptic tonsils is not well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
refractive error of the eyes lacks legal merit or entitlement 
under the law.  38 U.S.C.A. § 5107(a) (West 1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

4.  The claim of entitlement to service connection for 
allergic rhinosinusitis is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  

5.  The claim of entitlement to service connection for 
allergic conjunctivitis is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The above notwithstanding, every claimant bears the burden of 
submitting evidence that his or her claim of entitlement to 
service connection is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  A well-grounded claim is one which is 
plausible; that is, meritorious on its own and capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Unlike civil actions, more than just an allegation 
is required in order to prevail in a claim for VA benefits.  
In particular, it is noted that the claimant (who is, 
generally, a veteran) needs to submit supporting evidence 
that is sufficient to justify a belief by a fair and 
impartial individual that the claim for VA benefits is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

A claim for service connection benefits is considered to be 
well grounded when the following three criteria are met: 
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and (3) a nexus, 
or link, between the inservice disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 38 C.F.R. 
§ 3.303 (1999).  This means that there must be evidence of 
disease or injury during service, a current disability, and a 
link between the two.  Further, the evidence must be 
competent.  That is, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service or a 
service-connected disability, a competent opinion of a 
medical professional is required.  See Caluza at 504; Reiber 
v. Brown, 7 Vet. App. 513 (1995).

Whenever a claimant has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, VA has no duty to assist him or 
her in the development of facts pertinent to such claim, to 
include obtaining medical opinions.  38 U.S.C.A. § 5107.  
Further, if the veteran does not submit a well-grounded 
claim, the appeal of the claim must fail.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81.  

Regarding the above, it is noted that the U.S. Court of 
Appeals for Veterans Claims ("the Court," known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) has said that the governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which - as well grounded - require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

The Court has also clarified that the use of the term "well-
grounded" is confined to an evidentiary context in the field 
of veterans' benefits and that, accordingly, where the law 
and not the evidence is dispositive of a case, a claim for VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  In such cases, the application 
of the "not well-grounded" phrase would be legally 
imprecise, if not incorrect.  See, Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

First Issue
Entitlement to service connection for chronic bronchitis:

The veteran contends that the diagnosed chronic bronchitis is 
causally related to service and that, consequently, it should 
be service-connected.

A review of the record reveals no competent evidence of the 
manifestation of chronic bronchitis at any time during 
service.  Also, it is noted that, when the veteran filled out 
and signed a medical questionnaire upon being demobilized 
from the Southwest Asia theater of operations in September 
1991, he denied being in receipt of any medicine or medical 
treatment and having had cough or sinus infection, and did 
not report any bronchitis-associated symptomatology.  
Similarly, the report of a July 1992 VA general medical 
examination reveals no complaints of any bronchitis-
associated symptomatology, as well as a normal evaluation of 
the veteran's cardiovascular and respiratory systems.  This 
report also reveals, however, that the veteran said that he 
had been smoking between 10 and 15 cigarettes a day for the 
past 20 years.

The report of VA pulmonary function studies that were 
conducted in September 1995 reveals objective findings of a 
mild airflow obstruction, while the report of a VA trachea 
and bronchi medical examination that was conducted on the 
same date reveals the first diagnosis of chronic bronchitis 
in the record.  According to this report, the veteran 
reported short lasting episodes of chest tightness, inability 
to breath and anxiety, which occurred sometimes several times 
a day, three or four days a week, and were accompanied by 
loud wheezing.  It was noted that the veteran used to smoke 
half a pack of cigarettes daily for 20 years, but that he 
"stopped because of this," and that he had a history of 
fracture of the left anterior ribs in 1972.

According to the above report, on examination, the chest 
showed normal expansion, the lungs were clear to auscultation 
and percussion, and there was no clubbing, cyanosis or 
evidence of cor pulmonale or recent respiratory infection.  
There was, however, some chest tightness, some dyspnea on 
moderate efforts and some occasional cough productive of 
whitish sputum.  Chronic bronchitis was diagnosed.

As shown above, the Caluza criterion of a present disability 
has been met in the present case, because chronic bronchitis 
has been diagnosed.  However, the remaining two Caluza 
criteria have not been met, because there is no evidence of 
inservice incurrence or aggravation of this disability and 
there is no competent evidence demonstrating that there is 
indeed the claimed nexus, or causal relationship, between the 
chronic bronchitis that was first diagnosed approximately 
four years after the veteran's separation from active 
military service, and service.

In view of the above, the Board has no other recourse but to 
conclude that the claim for service connection for chronic 
bronchitis is not well grounded or capable of substantiation.  
The claim has failed and the appeal must be denied.

Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists that if obtained 
would establish a well-grounded claim for service connection 
for chronic bronchitis.  Under these circumstances, VA has no 
further duty to assist the veteran in developing the matter 
on appeal.  Epps v. Brown, 9 Vet. App. 341 (1996); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  

Finally, the Board notes that the RO's failure to find the 
matter on appeal not well-grounded constitutes harmless 
error.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  

Second Issue
Entitlement to service connection for chronic cryptic 
tonsils:

The veteran contends that the diagnosed cryptic tonsils are 
causally related to service and that, consequently, they 
should be service-connected.

A review of the record reveals no diagnosis of cryptic 
tonsils at any time during service, nor at any time after 
service, other than when the veteran underwent a VA nose and 
sinuses examination in September 1995, when it was noted, for 
the first time in the record, that the veteran had chronic 
cryptic tonsils.

As shown above, the Caluza criterion of a present disability 
has been met in the present case, because chronic cryptic 
tonsils have been diagnosed.  However, the remaining two 
Caluza criteria have not been met, because there is no 
evidence of inservice incurrence or aggravation of this 
disability and there is no competent evidence demonstrating 
that there is indeed the claimed nexus, or causal 
relationship, between the chronic cryptic tonsils that were 
first diagnosed approximately four years after the veteran's 
separation from active military service, and service.

In view of the above, the Board has no other recourse but to 
conclude that the claim for service connection for chronic 
cryptic tonsils is not well grounded or capable of 
substantiation.  The claim has failed and the appeal must be 
denied.

Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists that if obtained 
would establish a well-grounded claim for service connection 
for chronic cryptic tonsils.  Under these circumstances, VA 
has no further duty to assist the veteran in developing the 
matter on appeal.  Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Finally, the Board notes that the RO's failure to find the 
matter on appeal not well-grounded constitutes harmless 
error.  Edenfield v. Brown, 8 Vet. App. 384 (1995).

Third Issue
Entitlement to service connection for refractive error of the 
eyes:

The veteran contends that the diagnosed refractive error of 
the eyes is causally related to service and that, 
consequently, it should be service-connected.  The Board 
notes, however, that VA regulation specifically provides that 
refractive error of the eyes should not be considered a 
disease or injury for VA disability compensation purposes.  
See, 38 C.F.R. § 4.9 (1999).  This means that the claim for 
service connection for refractive error of the eyes lacks 
legal merit or entitlement under the law and that, as such, 
it has failed and the appeal must necessarily be denied.  
See, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Fourth and Fifth Issues
Entitlement to service connection for allergic rhinosinusitis
and allergic conjunctivitis:

The veteran contends that the diagnosed allergic 
rhinosinusitis and allergic conjunctivitis are causally 
related to service and that, consequently, both disabilities 
should be service-connected.

A review of the record reveals a June 1991 inservice 
complaint of a "sinus problem," as well as a July 1991 
complaint of bleeding left nares (nostrils), with a feeling 
of congestion on the left forehead, above the left eye, and 
an assessment/provisional diagnosis of rule/out sinusitis, 
left frontal sinus, also during service.  Several private 
medical records dated as early as the veteran's last day of 
active military service (September 29, 1991) reveal 
complaints of nasal stuffiness, sneezing and pain in the 
frontal region of the forehead, with objective findings of 
inflamed nostrils and abundant white secretions coming out of 
the nose, as well as similar complaints in entries dated in 
October 1991, March 1992, February 1993 and December 1994, 
with the added symptoms of itchy eyes, with lacrimae 
secretion, in the March 1992 and December 1994 entries.

The record also contains diagnoses of allergic conjunctivitis 
and allergic rhinosinusitis, which were given, separately, by 
two VA physicians who examined the veteran in September 1995.

While there is no actual medical statement in the record 
linking the diagnosed allergic rhinosinusitis and allergic 
conjunctivitis to service, the Board finds, resolving any 
reasonable doubt in favor of the veteran, and only for 
purposes of requesting additional development that is felt to 
be needed at this time, that both claims for service 
connection are plausible, i.e., well grounded or capable of 
substantiation.  This finding is based on the facts that the 
disabilities in question have been diagnosed, that there may 
have been related symptomatology manifested during service 
and that there may be at least a possible nexus between the 
present disabilities and service, as suggested by the 
apparent continuity of symptoms.  To this extent only, the 
appeal of both issues is hereby granted.

 




(CONTINUED ON NEXT PAGE)


ORDER

1.  Service connection for chronic bronchitis is denied.

2.  Service connection for chronic cryptic tonsils is denied.

3.  Service connection for refractive error of the eyes is 
denied.

4.  The claim of entitlement to service connection for 
allergic rhinosinusitis is well grounded and, to this extent 
only, the appeal is granted.

5.  The claim of entitlement to service connection for 
allergic conjunctivitis is well grounded and, to this extent 
only, the appeal is granted.


REMAND OF THE FOURTH AND FIFTH ISSUES

The issues of entitlement to service connection for allergic 
rhinosinusitis
and allergic conjunctivitis:

As noted above, the Board is of the opinion that these two 
issues need additional development.  In particular, it is 
noted that the medical evidence in the record does not answer 
the crucial questions of whether the diagnosed allergic 
disabilities are chronic or acute in nature and whether, if 
chronic, it is as likely as not that they are causally 
related to service.

The need to remand the two above matters is supported by the 
pertinent VA regulation, according to which claims for 
service connection for diseases of allergic etiology may not 
be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities, and seasonal 
and other acute allergic manifestations subsiding on the 
absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  See, 
38 C.F.R. § 3.380 (1999).

In view of the above, the Board is of the opinion that the 
veteran should be re-examined by a specialist in allergic 
diseases, who should be asked to examine the veteran and 
render a report listing the pertinent diagnoses, indicating 
whether each disability is chronic or acute and expressing 
his or her opinion as to the etiology of each chronic 
disability, if any.

The RO should also secure copies of any medical records 
reflecting VA and/or private medical treatment for the 
disabilities in question between 1994 and the present time, 
especially since it is noted that the veteran said, in his 
Substantive Appeal of May 1996, that he was undergoing 
"constant" VA outpatient treatment for all the claimed 
conditions.

Additionally, the Board notes that the 1991-1994 private 
medical records referred to earlier, which were subscribed by 
Dr. A. Tauller, a Guayama, Puerto Rico, private physician, 
are in Spanish and need to be translated.  Accordingly, the 
RO is to be requested to translate this evidence, as well as 
any other pertinent evidence added to the file that is in 
Spanish, prior to returning the claims folder to the Board.

While the Board regrets the delay involved in remanding these 
two matters, under the circumstances discussed above, it is 
felt that proceeding with a decision on the merits at this 
time would not withstand scrutiny by Court.  For that reason, 
and to ensure due process and compliance with the VA's duty 
to assist the veteran in the development of his claim, the 
matters are REMANDED to the RO for the following action: 

1.  The RO should ask the veteran to 
indicate, in a written statement, whether 
he has received additional medical 
treatment for either one of the two above 
allergic diseases from Dr. A. Tauller, or 
from any other private physician, between 
1994 and the present time.  If he responds 
in the affirmative, the RO should then 
take all steps necessary to secure copies 
of this evidence and associate it with the 
claims folder.

2.  The RO should translate the 
aforementioned 1991-1994 private medical 
records from Dr. Tauller, as well as any 
other pertinent medical evidence added to 
the record that is in Spanish.

3.  The RO should also secure and 
associate with the file copies of the 
records reflecting VA outpatient medical 
treatment between 1996 and the present 
time.

4.  In addition to the above, the veteran 
should be scheduled for a VA medical 
examination by a specialist in allergic 
diseases.  The claims folder should be 
made available to the examiner prior to 
the examination and the examiner should be 
asked to review the file, examine the 
veteran and submit a comprehensive, 
legible report of examination that should 
include, at least, the following 
information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  A list of all pertinent allergic 
diseases or disabilities that are 
currently manifested.

C.  For each allergic disease or 
disability diagnosed, his or her 
opinion as to whether it is chronic 
or merely acute in nature.

D.  For each allergic disease or 
disability that is diagnosed and 
felt to be chronic in nature, if 
any, his or her opinion as to its 
etiology, including whether, if it 
preceded service, it is as likely as 
not that it was aggravated during 
service.

The examiner should make sure to fully 
explain in the report the rationale for 
all of his or her opinions.

5.  After the development requested above 
has been completed, the RO should again 
review the record in light of all the 
additional evidence received since the 
last supplemental statement of the case, 
and re-adjudicate both matters on appeal.  
If either one of the benefits sought 
remains denied, the veteran should be 
furnished another supplemental statement 
of the case and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

Thereafter, the case should be returned to the Board.  The 
veteran need take no action until notified, but he should 
nevertheless be reminded of his duty to cooperate with the RO 
in the development of his claims for service connection, and 
should also be advised of the potential consequences of a 
failure to report for a scheduled medical examination.  The 
veteran should also be advised that he has the right to 
submit additional evidence and argument on the two matters 
that the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The above claims must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

(CONTINUED ON NEXT PAGE)



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 


